FOR IMMEDIATE RELEASE STERLING CONSTRUCTION COMPANY, INC. REPORTS 2 YEAR-END RESULTS HOUSTON, TX – March 15, 2010 – Sterling Construction Company, Inc. (NasdaqGS: STRL) (“Sterling” or “the Company”) today announced results for the fourth quarter and year ended December 31, 2009.Sterling has consolidated the results of operations of its latest acquisition, Utah-based Ralph L. Wadsworth Construction Company, LLC (“RLW”) since December 3, 2009, the effective date of the acquisition.Share and per-share calculations for the 2009 periods reflect the completion of an offering of 2.76 million shares of common stock in mid-December 2009. $ in millions (except per share data) 3 Months ended12-31-09 Over (Under) 12-31-08 % Change Year ended 12-31-09 Over (Under) 12-31-08 % Change Revenues $ 71.7 $ (37.6 ) (34.4 )% $ 390.8 $ (24.2 ) (5.8 )% Gross profit $ 7.4 $ (2.2 ) (22.9 )% $ 54.4 $ 12.4 29.5 % Gross margin 10.3 % 1.5 % 17.1 % 13.9 % 3.8 % 37.6 % Operating income $ 1.1 $ (4.7 ) (81.0 )% $ 37.5 $ 9.3 33.2 % Net income attributable to common stockholders $ 0.8 $ (3.0 ) (79.0 )% $ 23.7 $ 5.6 31.2 % Diluted net income per share attributable tocommon stockholders * $ 0.03 $ (0.25 ) (89.3 )% $ 1.71 $ 0.39 29.5 % *Based on 14.2 million and 13.9 million weighted-average diluted shares outstanding for the fourth quarter and year ended December 31, 2009, respectively. Commenting on the results, Joe Harper, Sr., Sterling’s President and Chief Operating Officer, said, “We are pleased with the profitability attained for the year as a whole, as well as the other major accomplishments of 2009, especially the acquisition of RLW.Through this acquisition, we have broadened Sterling’s geographical reach into one of the fastest growing states in the nation.Even more importantly, we have added RLW’s significant experience in obtaining and profitably executing “design-build” and “CM/GC” (construction manager/general contractor) projects to our service portfolio.These design-build and CM/GC project delivery methods are increasingly being used by public sector customers as alternatives to the traditional fixed unit price, low bid process.” Sterling Construction News ReleasePage 2 March 15, He continued, “The value of RLW's expertise became immediately apparent in December after the acquisition, when, as previously announced, a joint venture in which RLW is a 12.5% venture partner, was selected by the Utah Department of Transportation (“UDOT) as the team with the best fixed-price, best-design proposal for the expansion of the I-15 Corridor Reconstruction project.We anticipate that RLW’s share of the venture’s revenues will approximate $137.5 million.We look forward to incorporating design-build capabilities along with RLW’s expertise in accelerated bridge construction methods, into our operations in Texas and Nevada, which should allow us to better serve our traditional customers and position us for future growth.” Mr.
